 570DECISIONSOF NATIONALLABOR RELATIONS BOARDAsbestosWorkers Local 19 and Christiansen FoamCorporation and United Slate,Tile and CompositionRoofers,Damp & Waterproof Workers Association,Local No. 65.Case 30-CD-26IITHE LABOR ORGANIZATIONS INVOLVEDThe Asbestos Workers and the Roofers are labororganizations within the meaning of Section 2(5) ofthe Act.February 18, 1971DECISION AND ORDER QUASHING NOTICEOF HEARINGBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Christiansen Foam Corporation,herein called CFC or the Company, alleging that As-bestosWorkers Local 19, herein called AsbestosWorkers or Respondent, has violated Section8(b)(4)(D) of the Act. A hearing was held before Wil-liam F. Jacobs, Hearing Officer, on October 13, 22,and 23, 1970. The Company, the Asbestos Workers,and United Slate, Tile and Composition Roofers,Damp & Waterproof Workers Association, Local No.65, herein called the Roofers, appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed. Briefs have been filed by the Company andthe Asbestos Workers. No brief has been filed by theRoofers.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE COMPANYThe Company, a Wisconsin corporation with facili-ties located inMilwaukee,Wisconsin, and GrandRapids,Michigan, is engaged in the application ofsprayed-in-place polyurethane foam. During the yearpreceding the hearing the Company purchased goodsand materials valued in excess of $50,000, which wereshipped to it from points outside the States of Wiscon-sin and Michigan. We find that the Company is en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.IIITHE DISPUTEThis proceeding arises out of a dispute concerninga work assignment made by the Company to applypolyurethane foam to an air-conditioning duct locat-ed on the roof of the Joseph Schlitz Brewing Compa-ny in Milwaukee, Wisconsin.A.BackgroundCFC is a wholly owned subsidiary of ChristiansenRoofing Company, a roofing contractorwhose em-ployees are represented by the Roofers. In August1970 CFC secured a contract to insulate air-condi-tioning ducts in a building of the SchlitzBrewingCompany. Urethane foam is a new material which isbeing used more and more extensively for a variety ofpurposes, including insulation. It is applied with aspray gun.CFC.used employees of the Roofing Company whoare members of the Roofers to apply the foaminsula-tion material.When Lemminger, Respondent's bus-iness agent, learned of this fact, he contacted Zellmer,the Roofers business agent, and Green, a vice presi-dent of the Roofers International, to protest thatmembers of the Roofers were doing work which waswithin the jurisdiction of Respondent. Lemmingerand Zellmer agreed to visit the jobsite to determine ifthe former's jurisdictional claim was well founded.Meanwhile Vice President Green called CFC'spresident, McNamara, to tell him of the jurisdictionalproblem and to suggest that McNamara get in touchwith Lemminger. McNamara telephoned Lemmingerand asked the latter for a work permit for his twoemployees on the brewery project so that they couldcontinue the work. Lemminger refused the request.According to McNamara, in this telephone conversa-tion, Lemminger further stated that CFC was "invad-ing the jurisdiction of the Asbestos Workers and thatunless our men were withdrawn from the project thatmorning he would... picket the job site." Lemmingerunequivocally denied that he had made any suchthreat.Later in the morning of the same day, August 14,Lemminger and Zellmer visited the jobsite and, afterobserving the work being done, Zellmer informed hisunion members that the work of spraying urethanefoam on the ducts was not within the jurisdiction ofthe Roofers and the men would have to stop work.The employees then left the jobsite and returned to188 NLRB No. 90 ASBESTOSWORKERS LOCAL 19the Company's plant. However, later that day Zellmerand McNamara decided that the men could return tothe job to finish the work, which they did. About 5p.m. of the same day, Lemminger, Zellmer, McNam-ara, and Heon, the Company's attorney, met on thejobsite to discuss the jurisdictional problem. Lem-minger explained why, in his opinion, the work ofspraying urethane foam on ducts was within the juris-diction of the Asbestos Workers. Heon told Lem-minger to picket the job if he felt that way.Lemminger rebuffed the suggestion saying that hehad no reason to picket. The job was not picketed.The Company completed the entire project withoutfurther incident.Subsequently, Lemminger brought the dispute tothe attention of the president of the Asbestos WorkersInternational who in turn complained to the presidentof the Roofers International. The latter then advisedthe former that the Roofers did not claim the disputedwork and recognized that it belonged to the AsbestosWorkers. The two unions also submitted the disputeto the National Joint Board for the Settlement ofJurisdictionalDisputes, although the Company re-fused to participate on the ground that it did notrecognize the Joint Board's jurisdiction. The JointBoard decided that the work of insulating the air-conditioning ducts belonged to the Asbestos Workerson the basis of trade practice. At the hearing herein,the Roofers disclaimed any right to the work in dis-pute. However, the employees who had actually donethe work indicated that they would like to continuedoing such work in the future.B.Contentions of the PartiesThe Company contends: (a) Aprima faciecase ofviolation of Section 8(b)(4)(D) has been establishedbased on two facts: (i) Lemminger threatened Mc-Namara with picketing; and (ii) a work stoppage,brought about by Lemminger, occurred. (b) A juris-dictional dispute exists notwithstanding the formaldisclaimerof the Roofers InternationalUnion.(c) The determination of the Joint Board is irrelevantfor the Company was not a party to nor bound by thatdetermination. (d) The disputed work should be as-signed to the employees of CFC.Respondent contends: (a) At no time did it engagein conduct in violation of Section 8(b)(4)(i)(ii)(D) ofthe Act. (b) Since both the Respondent and the Roof-ers are bound by the procedures of the Joint Board,the National Labor Relations Board has no jurisdic-tion to determine the merits of the dispute. (c) Inas-571much as the Roofers has disclaimed any right to thedisputedwork,there is no jurisdictional dispute exist-ing within the meaning of Section 8(b)(4)(D) of theAct. (d)On the merits,the disputed work should beawarded to employees representedby theAsbestosWorkers.C.Applicability of the StatuteBefore the Board proceeds with a determination ofa dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is a reasonable cause to believethat Section 8(b)(4)(D) has been violated. We are notsatisfied that such cause exists in this case.The Company rests its contention that a violationof Section 8(b)(4)(D) occurred in large part on theuncorroborated testimony of Company PresidentMcNamara that in a telephone conversation withBusinessAgent Lemminger, the latter threatened topicket the jobsite unless Respondent's jurisdictionalclaims were met. However, McNamara's testimonywas denied by Lemminger. The latter's denial is sup-ported by the facts that picketing did not occur, Lem-minger denied any intention to picket when invited byCompany Attorney Heon to do so, the employeesperforming the disputed work testified that Lemming-er had not threatened them or asked themto ceaseworking, and the CFC employees were permitted tocomplete their work. As to Respondent's contentionthat a work stoppage did occur, this was caused notby Lemminger but by RoofersBusinessAgent Zellm-er who told his members to discontinue working untilhe couldascertainwhether they were performingwork whichcamewithin the jurisdiction of Respon-dent.'Under these circumstances, we deem the recordevidence too insubstantial to support the necessaryfinding that there is reasonable cause to believe thata violation of Section 8(b)(4)(D) has occurred. Wetherefore conclude that the Board is without authorityto determine this dispute and shall quash the notice ofhearing issued herein.'ORDERIt is hereby ordered that the notice of hearing issuedin this case be, and it hereby is, quashed.'Chicago Typographical Union No 16 (Neely Printing Company, Inc),155NLRB 9632 In viewof ourdetermination that there is no reasonable cause to believethat Respondent violated Section 8(b)(4XD), we find it unnecessary to dealwith the other contentions of the parties